FILED
                             UNITED STATES DISTRICT COURT                                    2/4/2021
                             FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District & Bankruptcy
                                                                                   Court for the District of Columbia
STANLEY LORENZO WILLIAMS,                              )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )       Civil Action No. 21-0313
                                                       )
THE UNITED STATES,                                     )
                                                       )
                       Defendant.                      )

                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiff’s application to proceed in forma pauperis and

his pro se civil complaint.1 The application will be granted, and the complaint will be dismissed

for lack of subject matter jurisdiction.

       “Article III of the United States Constitution limits the judicial power to deciding ‘Cases

and Controversies.’” In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.

Const. art. III, § 2), cert. denied, 556 U.S. 1167 (2009). “One element of the case-or-controversy

requirement is that plaintiffs must establish that they have standing to sue.” Comm. on Judiciary

of U.S. House of Representatives v. McGahn, 968 F.3d 755, 762 (D.C. Cir. 2020) (citations and

internal quotation marks omitted). A party has standing for purposes of Article III if he has “(1)

suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Id. at 763 (quoting Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).




1
  Because Williams is the only plaintiff who submitted an application to proceed in forma
pauperis and because Williams is not authorized to represent other parties, the Court proceeds as
if he is the sole plaintiff.
       Plaintiff’s suit arises from the events of January 6, 2021, in Washington, D.C., including

the former President’s speech allegedly inciting an attack on the United States Capitol.

According to Plaintiff, the former President’s speech allegedly contained an implicit promise to

pardon the rioters. He further alleges that his promise violated the First and Fourteenth

Amendments to the United States Constitution. In addition to monetary and punitive damages,

Plaintiff demands a court order suspending “Article II[,] Section 2[,] Clause 1 of the

Constitution” on the ground that the pardon power is “unconstitutional[] . . . on its face” and

“maintain[s] . . . violence.” Dkt. 1 at 10.

       Missing from the complaint are any factual allegations establishing that plaintiff

sustained (or is likely to sustain) an injury resulting from the former President’s actions or any

other event occurring on January 6, 2021. “[A] plaintiff raising only a generally available

grievance about government—claiming only harm to his and every citizen's interest in proper

application of the Constitution and laws, and seeking relief that no more directly and tangibly

benefits him than it does the public at large—does not state an Article III case or

controversy.” Lujan, 504 U.S. at 573-74.

       Because plaintiff fails to allege facts sufficient to establish standing, the Court lacks

subject matter jurisdiction over his claims. The complaint must therefore be dismissed.

       A separate order will issue.



                                                      /s/
                                                      RANDOLPH D. MOSS
                                                      United States District Judge
DATE: February 4, 2021